Title: To James Madison from Pierre Delpeux, 11 June 1812 (Abstract)
From: Delpeux, Pierre
To: Madison, James


11 June 1812, Philadelphia. The petitioner, a doctor and refugee from Saint-Domingue who has lived peaceably in this city for eight years, will be compelled without just cause to go to prison for a debt contracted with James Fitzgerald, cashier of the Bank of New Orleans. Relates the circumstances of the contract and tells how he came to be arrested on 28 Mar. 1812 and ordered to pay on behalf of Fitzgerald and himself the sum of $3,558.06. Is unable to appeal this judgment and will be forced to go to prison for six months. Seeks JM’s benevolent authority to relieve his pain.
